MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This court previously determined the merits of petitioner’s case in Campos v. Gonzales, 218 Fed.Appx. 595, 596-97 (9th Cir.2007). This court granted the petition for review in part and remanded to the Board of Immigration Appeals (“BIA”) for further proceedings concerning petitioner’s voluntary departure status only. Id. Upon remand, the BIA granted petitioner voluntary departure consistent with this court’s decision. Id. Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.